Title: To George Washington from Richard Peters, 19 October 1781
From: Peters, Richard
To: Washington, George


                  
                     Sir
                     War Office Octr 19. 1781
                  
                  By a Channell of Intelligence I have opened I can procure Access to Rivington’s Printing Office where there is a Person ready to furnish any important Papers as Intelligence! But the Person to bring it is the one I have employed & he in N. York will trust no other.  I mention this to your Excellency that if you can think of any material Use to be made of this you will please to take Advantage of it thro’ me as it is confined to my Knowledge only which is the Reason of my personal Address to you.  I some Time ago procured a Copy of the British Signals for their Fleet & gave them to the Minister of France to transmit to Compte de Grasse.  I had again sent in the Person employed on the former occasion & he has brought out some additional Signals & among them those for the Troops now embarked on Board the Fleet on their present Enterprize to the Chesapeak to proceed in which they had fallen down to the Hook yesterday Morning with Sr H. Clinton’s Baggage on Board.  My Informant makes their Number of the Line to be 28.  The Torbay of 64 & another of a superior Rute having arrived last Week.  The latter from the W. Indies but from whence the former came he does not know nor did he care to make much Enquiry as I had instructed him not to be inquisitive lest Suspicion should arise & to confine himself merely to the tr pointed out to him.  I have thought the Knowledge of these Signals to be so important that I have prevailed on Capt. McLean to carry them to Compte de Grasse with a Letter from the Minister to the Compte in which he is requested to transmit them if necessary by Capt. McLean to your Excellency.  The Signals have been reprinted with no Alterations but the Change of the Name of Arbuthnot for Graves.  The written Part was copied from the original given to be reprinted.
                  Should your Excellency have thought proper to interfere in Capt. McLean’s personal Affairs about which I some time ago troubled you he will bear anything you may be pleased to write on the Subject.  I have the Honour to be with the most respectful Esteem Your very obedt Servt
                  
                     Richard Peters
                  
                  
                     P.S.  Your Letter to the Board on the Subject of Blanketts for the Hospitals did not arrive ‘till 20 Days after it was written & came opened.  Everything is doing to procure a Supply but the Article is extremely scarce—Some more  safe & expeditious Mode of Communication should be fallen upon.  The Eastern Shore Road is the shortest but it passes thro’ very dissaffected Parts of the Country.
                  
                  
               